

Exhibit 10.1


Description of Cash Bonus Plan
Updated as of March 19, 2018


On February 22, 2013, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) of Continental Resources, Inc. (the “Company”)
approved a cash bonus plan (the “CLR Bonus Plan”) that applies to the employees
of the Company, including the Company’s executive officers. On March 19, 2018,
the Compensation Committee approved a change to the factors used to set the size
of the annual bonus pool from the factors used to set the annual bonus pool in
prior years. The CLR Bonus Plan is designed to reward the Company’s employees
for achieving annual performance and strategic goals. The CLR Bonus Plan
provides for the annual payment of cash bonuses, subject to the discretion of
the Compensation Committee, which has the ability to exercise complete
discretion in administering the CLR Bonus Plan.


Under the CLR Bonus Plan, the bonus pool will be budgeted based on the aggregate
target bonus amount of all employees participating in the CLR Bonus Plan
(referred to herein as the “Target Pool Size”). The size of the bonus pool will
be initially set within a range based on the following factors (the “Bonus Pool
Factors”): net cash provided by operating activities (weighted at 30%); return
on capital employed (weighted at 25%); relative total shareholder return
(weighted at 15%); production growth (weighted at 15%); reserve growth (weighted
at 10%); and proved developed finding and development cost per barrel of oil
equivalent (weighted at 5%). The Bonus Pool Factors will remain in effect until
changed by the Compensation Committee.


The Compensation Committee has complete discretion to increase, decrease or
leave the size of the bonus pool unchanged. In making the determination whether
to adjust the size of the bonus pool, the Compensation Committee will consider
such matters as it deems relevant, including the Company’s performance against
key strategic and other initiatives identified by the Compensation Committee in
areas such as health, safety and environmental, production costs and cycle
times, maintenance of financial and other ratios, budget compliance and business
process improvements. The size of the bonus pool as determined by the
Compensation Committee is referred to herein as the “Final Pool Size.” The ratio
of the Target Pool Size to the Final Pool Size will be used to determine the
Company multiplier in the calculation of an individual’s bonus amount under the
CLR Bonus Plan.


Individual awards for participants in the CLR Bonus Plan, including the
Company’s executive officers, will be calculated utilizing the following
formula:


Base Earnings x Target Bonus x Company Multiplier x Individual Multiplier =
Initial Bonus Amount


The target annual cash bonus amounts for the Company’s executive officers under
the CLR Bonus Plan will be determined by the Compensation Committee and in the
case of Mr. Harold Hamm, the Company’s Chairman of the Board and Chief Executive
Officer, if the Compensation Committee so determines, will also be presented to
the Board which retains the discretion to increase or decrease Mr. Hamm’s target
annual cash bonus amount, if asked to approve such amount.


Except for Mr. Hamm, the individual multiplier for bonuses will be based on the
subjective evaluation of each of the Company’s executive officer’s supervisor or
supervisors. Mr. Hamm’s individual multiplier will be determined based on the
subjective evaluation of the Compensation Committee.


Once the executive officers’ Initial Bonus Amounts are calculated, they will be
presented to the Compensation Committee for review, and in the case of Mr. Hamm,
if the Compensation Committee so determines, also be presented to the Board,
both of which retain the discretion to increase or decrease individual Initial
Bonus Amounts and determine final awards.


